DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (8,856,994) in view of Leon (953,149) and Pedersen (386,263).

    PNG
    media_image1.png
    187
    292
    media_image1.png
    Greyscale
Powers meets all of the limitations of claim 1, i.e., a hand tool 10 comprising a body 20 having a first end LF and a second end RT opposite the first end, the body comprising tabs not numbered at a middle portion, the tabs extending radially outward from the body Figs. 3 and 9; a first reversible tool 33 removably coupled to the first end; a second reversible tool 50 removably coupled to the second end; a first punch down blade extending from the first reversible tool; a second punch down blade extending from the first reversible tool opposite the first blade; a first screwdriver bit 60 extending from the second reversible tool; a second screwdriver bit 70 extending from the second reversible tool opposite the first screwdriver bit Fig. 3; and a cap 12 comprising a recess that receive except for first and second picks extending from the first reversible tool and for the tabs to be at both ends of the body, wherein the tabs on the other of the first end 
    PNG
    media_image2.png
    344
    192
    media_image2.png
    Greyscale
or the second end of the body resist rolling. 
 Leon teaches a multi-tool having reversible tools comprising a first pick b and a second pick b1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Powers by including a reversible tool having picks as taught by Leon in adapting the tool for piercing.
The combination meets the claim, except for tabs the body to have tabs on both ends and to resist rolling.
    PNG
    media_image3.png
    338
    252
    media_image3.png
    Greyscale
 
Pedersen teaches a tool holder/cap/handle K and a tool A, wherein the tool body has radially extending tabs 8 at both ends. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the body 20 of Powers and Leon with engaging tabs at both ends as taught by Pedersen for an alternative means of detachably securing the tool within the cap/handle for a more secure hold.
Regarding claim 2, PA (prior art, Powers modified by Leon and Pedersen) meets the limitations, i.e., cap 12, Powers covering the second reversible tool.
Regarding claims 3 and 4, PA meets the limitations, i.e., means of coupling the first reversible tool 30 to the body, i.e., the body includes a pin 40, 41, Figs. 6-8, 30 includes a first slot 43 configured to receive the pin to secure the first reversible tool in a first position relative to the body in which the first-2-Atty. Dkt. No. 066749-1581 pick modified blade 31 extends from the body Fig. 6 and the second pick is substantially received within the body, and wherein the first reversible tool includes a second slot 45 configured to receive the pin to secure the first reversible tool in a second position relative to the body in which the second pick extends from the body, and the first pick is substantially received within the body not shown reversal of Fig. 6; L-shaped slot Fig. 8, Powers.
Regarding claim 6, PA meets the limitations, i.e., except for the screwdriver bits 70, 60 of the second reversible tool 50 to be integrally (non-removably) formed. It is noted that going back in the art by eliminating an element and its function, i.e., removable bits with additional drive tips, to save production cost would have been obvious to one of ordinary skill in the art, since the tool without detachable bits would function almost as well due to two sided screwdrivers bits and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 7, PA meets the limitations, i.e., second reversible tool 103 including a hex body Fig. 3, Powers.
Regarding claim 8, PA meets the limitations, i.e., screwdriver bits 60, 70 being precision bits. Note that limitations from specification (e.g., size and/or intended use) are not read into the claims, however the bits as disclosed are considered meeting the claim, lacking any structural limitations to exclude the reference.
about 90 degrees, Fig. 3 of Powers modified for both ends; fins at both ends (modified by Pedersen).
Regarding claim 11, PA meets the limitations, i.e., cylindrical recess 73 of the body with hexagonal recess at the other end accommodating hexagonal 50, Fig. 3.

Claim 5 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Smith et al. (6,978,504 “Smith”).
PA (prior art, prior art, Powers modified by Leon and Pedersen) as applied to claim 1, meets all of the limitations of claim 5, except for the first pick to include a first portion and a second portion extending form the first portion at an angle of about 90°.

    PNG
    media_image4.png
    234
    374
    media_image4.png
    Greyscale
Smith teaches a multi-tool having reversible tools comprising a hook 24 and a straight pick 36. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA by changing the types of the implements, e.g., using a hook and a straight pick as taught by Smith in adapting the tool for cleaning and/or punching or piercing a hole, and placing both picks on the first or an extra reversible tool for connivance would have been obvious to one of ordinary skill in the art and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes,.
Claims 13, 14 and 16-19 are finally rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Pedersen and Smith.

    PNG
    media_image5.png
    418
    113
    media_image5.png
    Greyscale

    PNG
    media_image1.png
    187
    292
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    164
    574
    media_image6.png
    Greyscale
 Powers meets all of the limitations of claim 13, i.e., a hand tool 10 comprising a body 20 having a first end LF and a second end RT opposite the first end, the body comprising tabs not numbered at a middle portion, the tabs extending radially outward from the body Figs. 3 and 9 and resist rolling of the body; a first reversible tool 33 removably coupled to the first end; a second reversible tool 50 removably coupled to the second end, the second reversible tool including a first screwdriver bit 60 and a second screwdriver bit 70 extending from opposite ends of the second reversible tool Fig. 3; and a cap 12 that couples to one of the first end or the second end of the body, the cap comprising a recess that receive the tabs and inhibit rotation of the body with respect to the cap, except for the a hook and a straight pick extending from the first reversible tool and for the tabs to be at both ends of the body, wherein the tabs on the other of the first end or the second end of the body resist rolling. 
 Pedersen teaches a tool holder/cap/handle K and a tool A, wherein the tool body has radially extending tabs 8 at both ends. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the body 20 of Powers with engaging tabs at both ends as taught by Pedersen for an alternative means of detachably securing the tool within the cap/handle for a more secure hold.

    PNG
    media_image4.png
    234
    374
    media_image4.png
    Greyscale
Smith teaches a multi-tool having reversible tools comprising a hook 24 and a straight pick 36. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Powers and Pederson by changing the types of the implements, e.g., using a hook and a straight pick as taught by Smith in adapting the tool for cleaning and/or punching or piercing a hole, and placing both picks on the first or an extra reversible tool for connivance would have been obvious to one of ordinary skill in the art and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
 Regarding claim 14, PA (prior art, Powers modified by Pedersen and Smith) meets the limitations, i.e., cap 12, Powers removably coupled to the body at the first or the second ends.
Regarding claim 16, PA meets the limitations, i.e., except for the screwdriver bits 70, 60 of the second reversible tool 50 to be integrally (non-removably) formed. It is noted that going back in the art by eliminating an element and its function, i.e., removable bits with additional drive tips, to save production cost would have been obvious to one of ordinary skill in the art, since the tool without detachable bits would function almost as well due to two sided screwdrivers bits and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
60, 70 having different engagement geometry flat and Philipps and for the bits to be precision screwdriver bits. Note that limitations from specification (e.g., size and/or intended use) are not read into the claims, however the bits as disclosed are considered meeting the claim, lacking any structural limitations to exclude the reference; cylindrical recess 73, Powers, Fig. 3 at one end and a hexagonal accommodating hex 50 recess at the other.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 13 above, and further in view of Rahman (6,361,317).
PA (prior art, Powers modified by Leon and Pedersen, as applied to claim 1 or Powers modified by Pedersen and Smith, as applied to claim 13), above meets all of the limitations of 15, except for the body to include a plurality of segments between the first end and the second end, and wherein each of the segments has a non-circular cross-sectional shape such that the body is configured to resist rolling.

    PNG
    media_image7.png
    157
    200
    media_image7.png
    Greyscale
 Rahman teaches a reinforce handle comprising a plurality of square segments 126 (e.g., Fig. 6. partially shown here). It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with the body having square segments as taught by Rahman for assisting with gripping and manipulation of the tool. Note that the combination with the square segments, also configures the body to resist rolling. 

Claim 20 is finally rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Pederson, Smith and Rahman.

    PNG
    media_image1.png
    187
    292
    media_image1.png
    Greyscale
Powers meets all of the limitations of claim 1, i.e., a hand tool 10 comprising a body 20 including a first end defining a cylindrical recess 73, a second end opposite the first end and defining a hexagonal recess accommodating hex holder 50; a first reversible tool 33 removably coupled to the cylindrical recess Fig. 4; a second reversible tool 50 removably coupled to the hexagonal recess Fig. 4, the second reversible tool including a first screwdriver bit 60/62 and a second screwdriver bit 70/74 extending from opposite side of the second reversible tool; and a cap 12 removably coupled to the body Fig. 3, the cap comprising a recess that receive a pair of tabs not numbered, Figs. 3 and 9, wherein the second screwdriver bit 74 has a different fastener-engaging geometry than the first screwdriver bit 62, except for first and second ends to comprise first and second pairs of tabs extending radially outward from first and second ends body, respectively; for the body to include a plurality of segments between the first end and the second end, wherein each of the segments has a non-circular cross-sectional shape; for the first reversible tool to include a hook and a straight pick; and for the screwdriver bits 70, 60 of the second reversible tool 50 to be integrally (non-removably) formed.
With regards to integrally formed screwdrivers, note that going back in the art by eliminating an element and its function, i.e., removable bits with additional drive tips, to save production cost would have been obvious to one of ordinary skill in the art, since Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Pedersen teaches a tool holder/cap/handle K and a tool body A, wherein the tool body has radially extending tabs 8 at both ends. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the body 20 of Powers with engaging tabs at both ends as taught by Pedersen for an alternative means of detachably securing the tool within the cap/handle for a more secure hold.

    PNG
    media_image4.png
    234
    374
    media_image4.png
    Greyscale
Smith teaches a multi-tool having reversible tools comprising a hook 24 and a straight pick 36. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Powers and Pedersen by changing the types of the implements, e.g., using a hook and a straight pick on the other as taught by Smith in adapting the tool for cleaning and/or punching or piercing a hole, and placing both picks on the reversible tool 102 for connivance would have been obvious to one of ordinary skill in the art and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.

    PNG
    media_image7.png
    157
    200
    media_image7.png
    Greyscale
Rahman teaches a reinforce handle comprising a plurality of square segments 126 (e.g., Fig. 6. partially shown here). It would have been obvious to one of ordinary . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the radially extending tabs at both ends of the body that are received within recesses of the cap are acknowledged, however the 


    PNG
    media_image8.png
    150
    424
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    632
    99
    media_image9.png
    Greyscale
  Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Smith and Geiser are cited to show related inventions, i.e., reversible holder/body C, Smith; 5, Geiser supporting two reversible tools E; 16, 17 each including first and second tool bits F; 16a, b, 17a, b, wherein the body is covered by a removable cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
January 28, 2021						Primary Examiner, Art Unit 3723